Exhibit 10.4

 

[g157141koi001.jpg]

 

June 5, 2017

 

William P. Stengel
Atlanta, GA 30339

 

Dear Will,

 

Congratulations! We are excited to confirm HD Supply’s offer of promotion to you
effective June 5, 2017 in the position of President and Chief Executive Officer,
HD Supply Facilities Maintenance, reporting directly to me. We are thrilled to
have you continue as a part of our team in this new role, driving customer
success and value creation!

 

As you know, HD Supply strives to create a challenging and rewarding environment
where our associates can build their best lives. With endless opportunities to
grow, we come together as One Team to drive excellence within ourselves and the
Company. We are incredibly proud of all HD Supply has accomplished, and we know
you are one of the reasons we’ve been so successful.

 

Please find below the details of the offer being extended to you.

 

This position is full time. Your initial base annual salary will be $500,000
payable in equal bi-weekly installments, which will be subject to applicable
tax, voluntary and court-ordered withholding.

 

In addition to your base salary, you will participate in the Annual Incentive
Plan for Executive Officers, which provides a target incentive of 75% of your
base salary.  Your actual payout will be calculated based on performance which
may include Company performance, line of business performance and/or individual
performance. The incentive, if any, will be prorated based on the number of days
in your new posit ion.

 

In addition to your salary and participation in the Annual Incentive Plan for
Executive Officers, you will also have the opportunity to receive long-term
incentive awards, which will be granted in such amount and equity mix as
determined by the Compensation Committee of the Board of Directors at the time
of grant, and which may also be subject to performance. You will be notified
when the committee has Approved a grant for you and the terms of the grant.
Typically, awards are approved by the committee in March each year.

 

HD Supply offers a competitive benefits package of health & welfare, financial,
paid time-off and work/ life benefit programs for our associates and their
eligible dependents that support our focus as an employer of choice. You are
eligible to continue your participation in the HD Supply Health and Welfare Plan
— which includes medical, dental, pharmacy, vision, medical/dental and dependent
care spending accounts, life, accidental death and dismemberment, short and
long-term disability and voluntary group benefit programs.

 

The description in this offer letter of any plans or benefits is based on
current terms. HD Supply reserves the right to change or terminate any of its
plans or benefits at any time.

 

Non-Competition and Non-Solicitation Covenants

 

You agree that you will not, for a period of one (1 ) year following the date of
the date of your termination of employment with HD Supply (the “Restricted
Period”), enter into or maintain an employment , contractual , or other

 

--------------------------------------------------------------------------------


 

relationship, either directly or indirectly, to provide  services in the same or
similar manner as you perform for HD Supply Holdings, Inc., HD Supply, Inc., HD
Supply Facilities Maintenance, their parents, subsidiaries, affiliates or
related entities (collectively, the “Company”) to any company or entity  engaged
in any way in a business that competes directly or indirectly with the Company
in the United States, Canada, or any other location in which the Company
currently conducts business or may conduct business prior to the expiration of
the Restricted Period.

 

You further agree that during the Restricted Period, you will not directly or
indirectly (1) solicit or attempt to  solicit any business related to the
business of the Company existing as of your termination date from any of the
Company’s customers or suppliers with whom you had business contact or  about
whom you received confidential information (collectively, the “Customers and
Suppliers”) during the one-year period prior to your termination date; or
(2) solicit any person who is an employee of the Company to terminate his or her
relationship with the Company.

 

The above non-competition and non-solicitation provisions shall not apply in the
event you are involuntarily terminated for reasons other than for Cause.

 

Confidentiality and Trade Secrets

 

You acknowledge that through your employment you have acquired and had access
to, and will continue to acquire and have access to, the Company’s Confidential
Information and Trade Secrets. You further acknowledge that the Company has made
reasonable efforts under the circumstances to maintain the secrecy of its Trade
Secrets. By signing below, you agree to hold in confidence and to not publish,
disclose or use any Confidential Information or Trade Secrets for as long as the
Confidential Information retains its character as confidential and is not
readily available to the public, and in the case of Trade Secrets, for so long
as the information remains a Trade Secret, except in connection with the good
faith performance of your duties for the Company, provided that following your
termination, you will not be able to publish, disclose or use the Confidential
Information or Trade Secrets of the Company for any purpose, except that you may
disclose Confidential Information to comply with a legal process or governmental
inquiry (but only upon prompt written notice to the Company’s general counsel to
the extent legally permissible).  You further agree to return all documents,
disks or any other item or source containing Confidential Information or Trade
Secrets, or any other Company property (as applicable), to the Company on or
before your termination date. Nothing in this offer letter is intended to
prohibit you from reporting possible violations of federal law to any
governmental agency or entity, or from making other disclosures that are
protected under the whistleblower provisions of federal law. You do not need the
Company’s prior authorization to make any such reports or disclosures and you
are not required to notify the Company that such reports or disclosures have
been made.

 

“Confidential Information” shall include any data or information, other than
Trade Secrets (defined below), that is valuable to the Company and not generally
known to competitors of the Company or other outsiders, regardless of whether
the confidential information is in printed, written, or electronic form,
retained in your memory, or has been compiled or created by you. This includes,
but is not limited to: technical, financial, credit marketing, personnel,
staffing, payroll, computer systems, marketing, advertising, merchandising,
operations, strategic planning, product, vendor, customer or store planning
data, trade secrets, or other information similar to the foregoing.

 

“Trade Secret” means information, without regard to form, including, but not
limited to, any technical or non-technical data, formula, pattern, compilation,
program, device, method, technique, drawing, process, financial data, financial
plans, strategic plans, product plans, or list of actual or potential customers
or suppliers which is not commonly known by or available to the public and which
information: (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other persons who can derive economic value from its disclosure or use and
(ii) is the subject of efforts that are reasonable under the circumstances to
maintain its secrecy.

 

You further acknowledge that your breach of any of the covenants contained in
this section of the agreement and/or the section above entitled “Non-Competition
and Non-Solicitation Covenants” would result in immediate and irreparable harm
to the Company that cannot be adequately or reasonably compensated by law.
Accordingly, you agree that the Company shall be entitled, if any such breach
shall occur or be threatened or attempted, to seek from a

 

2

--------------------------------------------------------------------------------


 

court a temporary, preliminary, and permanent injunction, without being required
to post a bond, enjoining and restraining such breach or threatened or attempted
breach by you. You acknowledge that the Company has informed you, in accordance
with 18 U.S.C. § 1833(b), that you may not be held criminally or civilly liable
under any federal or state trade secret law for the disclosure of a trade secret
where the disclosure (a) is made (1) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(2) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.

 

At-Will Employment

 

This offer of employment does not alter your status as an at-will employee,
which means that the Company and you each have the absolute power to terminate
the employment relationship with or without Cause, and with or without prior
notice. This offer letter should not be construed, nor is it intended to be a
contract of employment for a specified period of time.

 

Please review this offer and indicate your acceptance of the terms by signing
below and returning to your Human Resources partner, Sarah McDaniel.

 

We look forward to your continuing contributions as part of the HD Supply team.

 

Sincerely,

 

 

 

/S/ J. DEANGELO (06-05-2017)

 

Joe DeAngelo

 

Chairman & CEO, HD Supply, Inc.

 

 

 

 

 

I accept this offer of employment.

 

 

 

/S/ WILLIAM P. STENGEL

 

William P. Stengel

 

Date Signed:

6/5/17

 

 

3

--------------------------------------------------------------------------------